DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15718637 and 15665369, each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications fail to provide adequate support or enablement for at least one hair strand formed from the same material as the anchor body to form a unitary implant. 
PCT/US18/44298 filed 7/30/2018 supports this limitation, and thus the effective filing date of the claims is 7/30/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites, in relevant part, “at least one collagen receiving structure selected from the group consisting of at least one tunnel disposed through the anchor body.”  This limitation is indefinite because the “group” includes only one element.  Examiner suggests amending the claim to recite --- at least one collagen receiving structure
Claims 40 and 41 each recite, in relevant part, “wherein the anchor body comprises an open tunnel at said distal end of the anchor body and another open tunnel at a proximal end of the anchor body.”  This limitation is indefinite because it is unclear whether the open tunnel is the same as the “at least one tunnel” of claim 37, or whether a new tunnel is being claimed in addition to the “at least one tunnel” of claim 37.  Because there are multiple reasonable interpretations of the claim limitation, claims 40 and 41 are indefinite.  
Allowable Subject Matter
Claims 38-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Yamada et al. (U.S. Pat. No.: 5,800,545) as applied below. However, Yamada et al. lacks a column of tunnels, open tunnels and the distal and proximal end, or a fracture line. 
the next closest prior art is Yamada (U.S. Pat. No.: 4,032,685) disclosing artificial hair consisting essentially of a monofilament and an integral larger cross-sectional end for anchoring (abstract, fig. 2).  Yamada ‘685 lacks at least one collagen receiving structure in the form of at least one tunnel which is free of hair.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a) as being anticipated by Yamada et al. (U.S. Pat. No.: 5,800,545).
Yamada et al. discloses a complete one-piece hair implant suitable for subcutaneous implantation, comprising: (a) an anchor comprising: (i) an anchor body 12 comprising at least one hair strand 10 projecting from a distal end of the anchor body (fig. 1), wherein the at least one hair strand is formed from the same material as the anchor body to form a unitary implant (integrally formed, abstract, fig. 1); and (ii) at least one collagen receiving structure selected from the group consisting of at least one tunnel (loop of anchor 12) disposed through the anchor body (fig. 1); wherein the at least one collagen receiving structure is configured to support collagen ligature growth after subcutaneous implantation of the hair implant so as to anchor the anchor to a hair implant recipient (the loop is fully capable of supporting collagen ligature growth), and the collagen receiving structure is free of hair (fig. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774